Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 1 of 12 PagelD #: 1059

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

AMERICAN NATIONAL PROPERTY
AND CASUALTY COMPANY a/s/o PAUL COLVIN PLAINTIFF

VS. CASE NO. 5:18-CV-5250

BROAN-NUTONE, LLC, and
A.O. SMITH CORPORATION DEFENDANTS

MEMORANDUM OPINION AND ORDER

 

Before the Court is a Motion for Summary Judgment filed by Defendant A.O. Smith
Corporation (Doc. 49). Defendant Broan-Nutone, LLC filed a Motion for Summary
Judgment and to Adopt by Reference A.O. Smith’s Motion (Doc. 52).1 Plaintiff American
National Property and Casualty Company (“ANPAC’) filed a Response in Opposition to
each motion (Docs. 58 & 61, respectively).? Broan-Nutone filed a Reply (Doc. 65). For the
reasons below, Defendants’ Motions (Docs. 49 & 52) are DENIED.

|. BACKGROUND

On October 9, 2017, a fire broke out at a combination residential and commercial
structure owned by Paul Colvin, located on Harmon Road in Fayetteville, Arkansas. Mr.
Colvin had an insurance policy with ANPAC, which made payments to him for damage to
the building caused by the fire. ANPAC, as subrogee of Mr. Colvin, now brings suit against
Defendants A.O. Smith and Broan-Nutone. ANPAC alleges that the fire was started by a

faulty exhaust fan, which had been installed in a bathroom in the commercial portion of

 

' A.O. Smith and Broan-Nutone each filed memorandum briefs in support of their motions
(Docs. 50 & 53, respectively) and statements of facts (Docs. 51 & 54).

2 ANPAC also filed memorandum briefs in support of each response (Docs. 59 & 62) and
responses to each statement of facts (Docs. 60 & 63).
Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 2 of 12 PagelD #: 1060

the building in 2011 or 2012. It is undisputed that Broan-Nutone manufactured the
exhaust fan, and ANPAC alleges that A.O. Smith manufactured the motor that was used
in assembling the fan. In its amended complaint, ANPAC brings claims against both
Defendants on theories of strict liability, negligence, products liability, and breach of
warranty.

The building on Harmon Road included both Mr. Colvin’s residence and
warehouse space in which Mr. Colvin stored items and sometimes conducted auctions.
The warehouse portion of the building contained a bathroom available for public use.
Along with a sink and toilet, the bathroom contained a lawyer's bookcase to the right of
the sink and a stand next to the toilet. The bathroom may also have contained a waste
basket. In the ceiling of the bathroom there was a light and an exhaust fan, not combined
into one unit but operated by the same switch in the bathroom wall. After the fire, the
remains of the bathroom fan were discovered at the bottom of a pile of debris. Above the
bathroom was a platform on which Mr. Colvin kept sound equipment associated with his
auction business, including an amplifier and a receiver box for a cordless microphone,
which were both plugged into a power strip.

Dennis Ledbetter, the Washington County fire marshal, investigated the cause and
origin of the fire to determine whether the fire was accidental or intentional. (Doc. 50-1, p.
108, depo. 9:5-20). Having determined that the fire was a civil matter, not a criminal one,
Mr. Ledbetter left everything as untouched as possible in case privately retained experts
were hired to examine the scene. /d. at 109, depo. 10:9-22.

Mr. Ledbetter’s thinking proved correct: The day after the fire, ANPAC sent John
Jenkins, a fire investigator, to examine the scene as an expert on fire origin and cause.

Mr. Jenkins visited the site of the fire with Mr. Ledbetter, examined and photographed the
Case 5:18-cv-05250-TLB Document 69 Filed 07/01/20 Page 3 of 12 PagelD #: 1061

scene and relevant debris, and interviewed both Mr. Colvin and Tammy Preston, who
also lived there.> Mr. Jenkins concluded that there were wiring and electrical components
in the area of origin he identified that warranted further expert examination. On October
13, 2017, he returned with David Montague, an electrical engineer hired by ANPAC to
determine if electrical activity or malfunction was present and a competent ignition source
for the fire.

Over the course of these two visits, the fire marshal and ANPAC’s experts combed
through the scene of the fire. As a consequence, when a representative of Broan-Nutone
visited the Harmon Road building with the company’s own fire investigator, Jim Kuticka,
on October 31, Mr. Kuticka was not able to observe the fire debris and wiring as it was
immediately after the fire. He and the fire investigator hired by A.O. Smith, Cory Reeves,
relied on reports, depositions, and photos of the scene in forming their expert opinions.
A.O. Smith also retained Thomas Bajzek as an expert electrical engineer. Mr. Bajzek
examined artifacts that were recovered from the scene, including circuit wiring and what
remained of the bathroom fan, but could not visit the scene to examine anything else that
had not been retained for inspection.

Defendants assert that they are entitled to summary judgment because ANPAC
cannot show by a preponderance of the probabilities that the subject exhaust fan was the

proximate cause of the fire at Mr. Colvin’s property. In particular, Defendants point out

 

3 During her deposition two years later, Ms. Preston indicated that she did not believe she
had been interviewed by anyone or spoken to anyone at the scene in the days after the
fire. See Doc. 50-5, pp. 35-36, depo. 34:24-35:5; p. 41, depo. 40:1-5. Mr. Jenkins,
however, indicated in his report and during his deposition that he spoke with Ms. Preston
on October 10. See Doc. 50-2, pp. 17-18, depo. 61:3-15 & Doc. 50-1, p. 8 (“Ms. Preston
is a smoker and stated . . . .”). At summary judgment, the Court must view the facts in the
light most favorable to ANPAC and will therefore assume that the conversation took place
as Mr. Jenkins describes.
Case 5:18-cv-05250-TLB Document 69 Filed 07/01/20 Page 4 of 12 PagelD #: 1062

that ANPAC’s experts have not identified a particular defect in the fan or its motor that
caused the fire. Defendants also argue that there is a lack of evidence to establish that
the defect existed at the time the fan left Defendants’ control. In response, ANPAC asserts
that there is ample circumstantial evidence for a jury to find by a preponderance of the
probabilities that a defect in the subject fan motor existed when the fan left the
Defendants’ control, the fan's motor was the proximate cause of the fire, and summary
judgment should therefore be denied.
ll. LEGAL STANDARD

The standard for summary judgment is well established. Under Rule 56(a) of the
Federal Rules of Civil Procedure, “[t]he court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” The Court must review the facts in the light most
favorable to the opposing party and give that party the benefit of any inferences that can
be drawn from those facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir.
1997). The moving party bears the burden of proving the absence of a genuine dispute
of material fact and that it is entitled to judgment as a matter of law. See Fed. R. Civ. P.
56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986);
Nat'l Bank of Commerce of El Dorado, Ark. v. Dow Chem. Co., 165 F.3d 602 (8th Cir.
1999).

Once the moving party has met its burden, the non-moving party must “come
forward with ‘specific facts showing that there is a genuine issue for trial.’" Matsushita,
475 U.S. at 587 (quoting Fed. R. Civ. P. 56(c)). However, “the mere existence of a scintilla
of evidence in support of the plaintiffs position will be insufficient” to survive summary

judgment. Anderson v. Durham D&M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010) (quoting
Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 5 of 12 PagelD #: 1063

Anderson v. Liberty Lobby, inc., 477 U.S. 242, 252 (1986)). Rather, in order for there to
be a genuine issue of material fact that would preclude summary judgment, the non-
moving party must produce evidence “such that a reasonable jury could return a verdict
for the nonmoving party.” Allison v. Flexway Trucking, Inc., 28 F.3d 64, 66 (8th Cir. 1994)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

To prevail on a product-liability claim at trial, the plaintiff would have to show that
(1) the supplier is engaged in the business of manufacturing, assembling, selling, leasing,
or otherwise distributing the product; (2) the product was supplied by him or her in a
defective condition that rendered it unreasonably dangerous; and (3) the defective
condition was a proximate cause of the harm to a person or to property. Ark. Code Ann.
§ 16-116-101(a). “It is not necessary to establish these elements by direct proof
circumstantial evidence will suffice. Nor is it necessary to offer proof beyond a reasonable
doubt. However, if direct proof is lacking, a plaintiff must negate other possible causes of
the accident by a preponderance of the probabilities.” Yielding v. Chrysler Motor Co., 783
S.W.2d 353, 355 (Ark. 1990) (citing Harrell Motors, inc. v. Flanery, 612 S.W.2d 727 (Ark.
1981)). “[W]hen common experience teaches that an accident would not have happened
in the absence of a defect, a case may sometimes be allowed to proceed to a factfinder’”
provided that the plaintiff can “produce evidence that tends to negate other causes of the
observed failure.” Crawford v. Sears Roebuck & Co., 295 F.3d 884, 886 (8th Cir. 2002)
(applying Arkansas law) (internal quotation marks omitted). However, summary judgment
is appropriate where “there was no evidence tending to eliminate other possible causes

for the failure.” /d.4

 

4 Defendants do not distinguish among ANPAC’s claims for relief. Instead, they assert
that each claim “requires at least proof of product defect and proximate causation.” (Doc.
Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 6 of 12 PagelD #: 1064

Ill. DISCUSSION —

Defendants challenge the sufficiency of the evidence to establish that the
bathroom exhaust fan was the proximate cause of the fire. ANPAC is explicit that it intends
to rely on circumstantial evidence to make its case in this matter. Therefore, the question
before the Court at summary judgment is whether, viewing the record evidence in the
light most favorable to ANPAC, a reasonable jury could find that Plaintiff has negated
other possible causes of the fire by a preponderance of the probabilities. The Court
concludes that the answer is yes.

When ANPAC’s experts in this case set about trying to determine the cause of the
fire at Mr. Colvin’s property, they began with many hypotheses about possible sources of
the fire. The fire might have been set by a disgruntled customer or member of the
community where Mr. Colvin was mayor; it might have been the result of carelessly
discarded smoking materials; it could have been sparked by faulty wiring in the walls; the
sound equipment or power strip located on the landing above the bathroom might have
been the source of the fire; or it might have been ignited by a malfunction of the bathroom
exhaust fan.

As the experts reviewed the physical evidence, they were able to eliminate some
of those hypotheses. For example, Mr. Ledbetter was able to rule out the possibility that
the fire was started intentionally. Mr. Ledbetter testified in his deposition that he did not

observe any evidence that the fire was set. See Doc. 50-1, p. 109, depo. 10:12-13.

 

50, p. 8 n.7). Since Defendants challenge ail claims against them on those grounds, the
Court will address only the sufficiency of the evidence as to defect and causation and will
not explore any other elements of any of the claims.
Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 7 of 12 PagelD #: 1065

Additionally, the premises were searched by a dog trained to alert to the presence of
accelerants, and none were detected. /d. at p. 111, depo. 12:2-5.

The experts were also able to eliminate the possibility that the fire was started by
a discarded cigarette. Both Mr. Colvin and Ms. Preston reported being smokers, but both
testified that they smoked only outside and certainly did not smoke in the bathroom that
morning. (Doc. 50-4, pp. 27-28, depo. 104:25-105:21; Doc. 50-5, pp. 27-28, depo.
26:16-27:10). Additionally, Mr. Jenkins observed smoking materials outside the building
but none inside. (Doc. 50-1, p. 8). He was further able to rule out improperly discarded
smoking materials as a possible cause of the fire because he did not find evidence of
smoking materials in the bathroom, nor did the fire damage correspond to what he would
have expected to observe if the fire had started in the bathroom trash can. /d. at p. 13.

ANPAC's fire investigator also eliminated the sound equipment and power strip
located on the landing above the bathroom as a possible source of the fire. In his
deposition, Mr. Jenkins was asked, “How could you rule out that hypothesis, that
something caught fire on the platform and that’s what started the fire?” (Doc. 50-2, p. 31,
depo. 114:20-—22). He responded,

The beveling and the level of damages to the lower portions of the bathroom

versus the other. Had the fire originated on the OSB platform, it should have

widely spread across the platform. There should have been beveling and

fire damage in reverse of what | was looking at. The fire from lower to upper

versus upper to lower.
Id. at depo. 114:23-115:4. The attorney then specifically asked Mr. Jenkins on what basis
he was able to rule out the “eastern corner right above that lip where the bathroom sticks
out” and “on top of the platform” as points of origin of the fire. /d. at p. 32. Mr. Jenkins

affirmed that he was able to rule those locations out “based on the physical evidence.” /a.

In his report, Mr. Jenkins concluded that the “analysis of these fire effects and the resulting
Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 8 of 12 PagelD #: 1066

movement and intensity patterns formed during the progression of the fire established the
spread of fire from the confined ceiling area of the subject bathroom, both upward, lateral
and downward.” (Doc. 50-1, p. 12).5

Within the area of origin identified by Mr. Jenkins, Mr. Montague considered the
possibility that the fire was caused either by a problem with the structural wiring or by a
malfunction internal to the bathroom fan. Mr. Montague was able to eliminate the
structural wiring in the bathroom as a possible cause of the fire. He collected structural
wiring from the area of origin and concluded that there was no electrical activity on that
wiring. (Doc. 50-1, p. 58). In Mr. Montague’s expert opinion, if the fire had started external
to the fan, there would have been electrical activity present on the structural wiring,
whether the switch was turned on or off. Since he found no electrical activity on the
structural wiring, he eliminated an electrical cause external to the fan. /d. at 60. Having
thus eliminated one hypothetical source of the fire, Mr. Montague concluded:

The combined findings of the fire originating where the fan was located, the

fan’s post-fire location on the floor under fire debris, the always-on structural

wiring from the ceiling area of the subject bathroom, as well as the switched

portion of the circuit serving the light fixture and exhaust fan, exhibiting no

evidence of electrical activity would be indicative of an internal failure of the

exhaust fan causing this fire.

(Doc. 50-1, p. 60). In other words, the evidence was most consistent with the exhaust fan

being the cause of the fire.

 

5 Mr. Montague did not examine electrical items on the platform because it was outside
of the area of origin that had been identified by Mr. Jenkins. When asked about the power
strip on the platform and the outlet into which it was plugged, Mr. Montague stated that
while he did “look around the perimeter [of the area of origin] for anything that would be
of interest,” he did so only “to the extent that | felt was prudent” so as to be “prudent with
the client's money and not go and do a bunch of whatever that’s not necessary.” (Doc.
50-3, p. 37, depo. 134-35).
Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 9 of 12 PagelD #: 1067

Mr. Montague acknowledged during his deposition that the fan could only be the
source of the fire (a “common ignition source”) if it were energized—that is, turned on—
at the time of the fire. See Doc. 50-3, p. 39, depo. 144:23-145:2. Defendants point to the
subsequent deposition testimony of Mr. Colvin and Ms. Preston that if the light and fan
had been turned on at the time, they would have noticed and turned it off as evidence
that the fan was not energized at the time of the fire. See Doc. 50-4, p. 28, depo. 106:11—
14 (“Q: As you sit here now, can you say whether the bathroom fan and light was on at
the time of the fire? A: | don’t think it was, because that door is usually open. So | would
have seen and heard the fan, | would have thought.”); Doc. 50-5, p. 25, depo. 24:3 —7
(Q: | also assume you did not notice the bathroom light on or the fan on? A: Correct. Q:
And if the bathroom light and the fan were on— A: | probably would have turned it off.”).
However, Mr. Jenkins’s report, on which Mr. Montague was entitled to rely in forming his
own opinions, indicated based on his interview with Mr. Colvin that the owner “was unsure
of the last person to have been inside the bathroom and could not confirm or exclude if
the ceiling mounted light fixture or recessed bathroom vent fan was ‘on or off,” nor could
Mr. Colvin “recall if the bathroom entry door was ‘open or closed’ prior to his departure.”
(Doc. 50-1, p. 8). At the summary judgment stage, the Court is required to view the facts
in the light most favorable to the non-moving party and therefore concludes that Mr.
Colvin’s statement to Mr. Jenkins in the days immediately following the fire, in
combination with the expert opinions described above, would allow a jury to conclude that
a failure of the bathroom exhaust fan was the most likely cause of the fire and that Plaintiff
had negated other possible causes of the fire by a preponderance of the probabilities.

Of course, the Court recognizes that Defendants’ experts disagree with Plaintiff's

experts’ conclusions. Mr. Kuticka rejected Mr. Montague’s conclusion as “simple
Case 5:18-cv-05250-TLB Document 69 Filed 07/01/20 Page 10 of 12 PagelD #: 1068

speculation unsupported by scientific evidence,” (Doc. 58-5, p. 10), and he concluded
that the data was “scientifically insufficient to accurately and scientifically establish the
actual fire origin of this fire or the competent ignition source or first material ignited.” /d.
at p. 20. Mr. Bajzek disagreed that it was possible to conclude none of the branch circuitry
was energized because some portion of it was not collected. (Doc. 50-6, pp. 66-67).
However, weighing the relative credibility of dueling experts is a matter for the factfinder
at trial, not one that can be resolved by the Court on a motion for summary judgment.
Defendants have pointed to specific gaps in ANPAC’s experts’ theory of the fire
that they argue must be fatal to Plaintiffs claims. The Court disagrees. First, Defendants
emphasize that ANPAC’s expert electrical engineer, Mr. Montague, did not identify a
specific defect in the fan that caused the fire. (Doc. 50-3, p. 39, depo. 145:3-11).
However, it is not necessary for ANPAC to identify the specific defect that caused the fire.
Under Arkansas law, a plaintiff “is not required to prove a specific defect when common
experience tells us that the accident would not have occurred in the absence of a defect.”
Williams v. Smart Chevrolet Co., 730 S.W.2d 479, 482 (Ark. 1987). The Court recognizes
that “[t]he mere fact of an accident, standing alone, does not make out a case that the
product was defective,” id., but a plaintiff may avoid summary judgment by “establish[ing]
that this is the type of case where an accident would not have occurred absent a defect
and that the circumstances support an inference of liability” for the defendant. Ruminer v.
Gen. Motors Corp., 483 F.3d 561, 565 (8th Cir. 2007) (applying Arkansas law). In
Ruminer, the Eighth Circuit was not convinced that standard had been met because
“common experience does not dictate that if an individual is injured in a car accident, the
injury is most likely a result of a defect in the automobile’s occupant protection system”

rather than driver error or some other cause. /d. Here, in contrast, other possible causes

10
Case 5:18-cv-05250-TLB Document 69 Filed 07/01/20 Page 11 of 12 PageID #: 1069

of the fire can be eliminated by expert testimony, as described above, and the jury’s
“common experience” with bathroom exhaust fans could lead jurors to conclude that the
fan would not have started a fire absent a defect.

There is also sufficient circumstantial evidence for a jury to determine that any
defect in the fan existed at the time it left Defendants’ control. In arguing to the contrary,
Defendants point to cases in which there were obvious ways the alleged defect might
have been introduced after the product left the manufacturer. In Yielding v. Chrysler Motor
Co., for example, plaintiffs alleged that their car accident was caused by a specific defect
within the transmission. 783 S.W.2d 353, 355 (Ark. 1990). The evidence showed,
however, that since purchasing the vehicle, plaintiffs had a mechanic disassemble the
transmission in order to perform repairs, and therefore, the court held that there was no
evidence to support a finding of liability for Chrysler. /d. at 356. Similarly, in Campbell
Soup Co. v. Gates, the fact that the plaintiff found beetle larvae in a package of noodles
she purchased at a grocery store was not sufficient to establish liability for the
manufacturer where there was evidence that “[mJore than a month elapsed between the
dates of manufacture and purchase, during which period the product was transported
[from] California to an intermediate storage site and then to the distributor in Missouri,
who delivered it to [the grocery store,] where it was in stock for approximately one week”
before it was purchased by the plaintiff. 889 S.W.2d 750, 754 (Ark. 1994). Since the
plaintiff did not present sufficient evidence to negate the other possible sources of
contamination, there could be no finding of liability for Campbell Soup Company. /d.

Here, the exhaust fan was installed in the ceiling of the bathroom when the building
was constructed in 2011 or 2012, and there is no evidence that the fan had been altered

in any way since it was installed. At his deposition, Mr. Colvin was asked in many different

11
Case 5:18-cv-05250-TLB Document 69 _ Filed 07/01/20 Page 12 of 12 PagelD #: 1070

ways the question “Do you recall ever touching that fan after it was installed?” and each
time responded, “No.” (Doc. 50-4, p. 24, depo. 89:7—9). Mr. Colvin also affirmed that when
additional construction was done on the building, it did not impact the bathroom in the
storage area. (Doc. 50-4, p. 34, 129:14—17). In about 2013, the bathroom doorway was
widened and extended to comply with the Americans with Disabilities Act, but the only
work that was done on the electrical system in the bathroom was to extend the circuit.
(Doc. 50-1, p. 8). Since there is no indication that the fan was damaged or otherwise
tampered with after it was installed, a jury could reasonably conclude that the fan was
defective when it left Defendants’ control.

Thus, the Court concludes that ANPAC has responded to Defendants’ Motion with
enough specific facts to allow a reasonable jury to conclude that Plaintiff has negated
other possible causes of the fire by a preponderance of the probabilities and that the
bathroom exhaust fan is therefore the most likely cause of the fire at Mr. Colvin’s building.

IV. CONCLUSION

For the reasons stated above, IT IS ORDERED that the Defendants’ Motions for

Summary Judgment (Docs. 49 & 52) are DENIED.

st
IT IS SO ORDERED on this Cay of July, 202

  

 

Oe se Ok
: ITED TES DISTRICT JUDGE

12
